Smith, Judge.
On certiorari, the Supreme Court reversed the decision of this court affirming the trial court’s denial of appellant’s motion for summary judgment in Motel Properties v. Miller, 206 Ga. App. 370 (425 SE2d 334) (1992). See Motel Properties v. Miller, 263 Ga. 484 (436 SE2d 196) (1993). Accordingly, our decision is vacated, the judgment of the Supreme Court is made the judgment of this court, and the trial court’s judgment is reversed.

Judgment reversed.


Pope, C. J., and Johnson, J., concur.